Order filed February 6, 2018.




                                        In The

                     Fourteenth Court of Appeals
                                     ____________

                                NO. 14-17-00809-CV
                                  ____________

                          In the Interest of M.H. and A.H


                    On Appeal from the 506th District Court
                            Grimes County, Texas
                         Trial Court Cause No. 33831


                                       ORDER
      This is an accelerated appeal from a judgment in a parental termination
appeal. Appellants’ brief was originally due November 20, 2017. This court
granted extensions of time through December 20, 2017. In granting the last
extension, this court indicated the failure to file a brief by that time may result in a
hearing before the trial court. On December 21, 2017, appellants requested an
additional extension of time.

      On that same date, this court denied the request and issued an order for a
hearing before the trial court to determine (1) the reason for the failure to file a
brief; (2) whether appellants desire to continue this appeal; and (3) if appellants
desire to continue the appeal, a date certain when appellants’ brief will be filed.
The trial court was also asked to appoint new appellate counsel if necessary. The
trial court’s findings of fact and conclusions of law were filed with this court
January 8, 2018. The trial court found that appellants desired to continue their
appeal, appointment of new appellate counsel was not necessary, and that
appellants’ brief would be filed no later than February 5, 2018. No brief has been
filed. Appellants have requested an additional extension of time to file a brief. In
their extension appellants indicate they are involved in settlement negotiations and
anticipate requesting this case be remanded for entry of judgment in accordance
with the agreement no later than February 12, 2018.

         Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed,
which in this case is March 14, 2018. See Tex. R. Jud. Admin. 6.2(a) (effective
May 1, 2012). This accelerated schedule requires greater compliance with briefing
deadlines.

         Rule 38.8 addresses actions the appellate court may take when an appellant
fails to timely file a brief in a civil case. See Tex. R. App. P. 38.8(a). We already
have requested a hearing before the trial court in this case and received appropriate
findings and conclusions. We can find nothing in the rules or case law requiring
this court to send the matter to the trial court for another hearing and we decline to
do so.

         The involuntary termination of parental rights is a serious matter implicating
fundamental constitutional rights. See In re G.M., 596 S.W.2d 846, 846 (Tex.
1980); In re S.R., 452 S.W.3d 351, 357 (Tex. App.—Houston [14th Dist.] 2014,
pet. denied). Accordingly, we decline to dismiss this appeal for want of
prosecution. See Tex. R. App. P. 38.8(a)(1). We further deny the requested
extension and issue the following order.
      We order appellants’ appointed counsel, Michael Casaretto, to file
appellants’ brief or a motion to vacate the trial court’s judgment and remand the
case for rendition of the settlement agreement no later than February 12, 2018.
See Tex. R. App. P. 42.1(a)(2). If the brief is not filed by that date, we will decide
this appeal based on the record before this court. See Tex. R. App. P. 38.8(a)(2).
The appellee may file a brief in this case, regardless of whether an appellants’ brief
is filed. Appellee’s brief shall be due no later than March 5, 2018. See Tex. R.
App. P. 38.8(a)(3).

      The court will not delay submission of the appeal or issuance of the
opinion awaiting appellants’ or appellee’s brief.



                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Jamison.